                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )      No. 3:16-cr-11
                                          )      Judge Phillips
RANDALL BLEDSOE                           )


                           MEMORANDUM AND ORDER


       Defendant Randall Bledsoe is a pro se federal inmate who has filed two pending

motions: (1) an application to proceed in forma pauperis [Doc. 223]; and (2) a request for

a sentencing transcript pursuant to CJA 24 [Doc. 224].

       On April 10, 2017, defendant was sentenced to a total term of imprisonment of 157

months for conspiracy to distribute 50 grams or more of methamphetamine, in violation of

21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A), and for possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) [Doc. 203]. This

sentence was ordered to be served consecutively to the 30-month revocation sentence in

case number 3:04-cr-025 [Id.]. Defendant is currently incarcerated at FCI Manchester,

Kentucky.

       Defendant has submitted a form Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 223], along with a CJA 24 form requesting a transcript of

his April 10, 2017 sentencing hearing for the purpose of “[a]ttempting to get sentencing

credit in BOP” [Doc. 223-1]. Defendant’s motion for his sentencing transcript states that

he has demonstrated “an inability to pay for the needed transcript due to pauper status” and
the “sentencing transcript is needed for the purpose of correcting the computation of his

sentence via 28 USC 2241” [Doc. 224 at p. 2].

       An indigent prisoner does not have a constitutional right to a free transcript, but he

is entitled to have the government pay for a transcript if he demonstrates that his claim is

not frivolous and that the transcript is needed to decide the issues presented in his case.

See 28 U.S.C. § 753(f); United States v. MacCollom, 426 U.S. 317, 325–27 (1976)

(plurality opinion). The Constitution, however, does not require that an indigent applicant

“be furnished every possible legal tool, no matter how speculative its value, and no matter

how devoid of assistance it may be, merely because a person of unlimited means might

choose to waste his resources in a quest of that kind.” Id. at 330 (Blackmun, J., concurring).

       Furthermore, conclusory allegations typically do not support a request for a free

transcript under § 753(f). Id. at 326–27 (finding that “merely a conclusory allegation” or

a “naked allegation” does not meet the conditions for obtaining a transcript at government

expense under § 753(f)); Sistrunk v. United States, 992 F.2d 258, 259 (10th Cir. 1993)

(citing MacCollom, 426 U.S. at 326) (noting that “[c]onclusory allegations that a defendant

was denied effective assistance of counsel, without more, do not satisfy the requirements

of § 753(f)”); United States v. West, No. 93-5525, 1993 WL 375797, at *1 (6th Cir. Sept.

23, 1993) (citing Sistrunk, 992 F.2d at 259) (explaining that “[c]onclusory allegations,

without more, do not satisfy the requirements of § 753(f)”). Instead, a movant must show

a particularized need for a transcript. Sistrunk, 992 F.2d at 259 (citing MacCollom, 426

U.S. at 326) (holding that access to a free transcript depends upon “a showing of a

particularized need for the transcript as required by § 753”).

                                              2
       It is worth noting that the defendant does not have pending request for habeas corpus

relief under 28 U.S.C. § 2241, nor an application to vacate, set aside, or correct a sentence

under 28 U.S.C. § 2255. Defendant’s only explanation as to why he needs a sentencing

transcript consists of nothing more than his bare intent to correct the computation of his

sentence. Thus, he has not presented any particularized need for a transcript to resolve a

pending issue in his case. Indeed, there are no pending issues beyond the instant requests

for a free transcript of his sentencing hearing.

       Accordingly, defendant has not satisfied his burden of showing a non-frivolous

claim or a particularized need for transcripts; therefore, his motion for in forma pauperis

status [Doc. 223], which he intends to use as a means for obtaining a free transcript, and

his request for a sentencing transcript [Doc. 224] are DENIED.

       IT IS SO ORDERED.



                                      s/ Thomas W. Phillips
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                              3
